Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Erik Zarkowsky on 11/15/2021.

The application has been amended as follows: 

Claim 1, line 17, “disposal of tissue.” is changed to “disposal of tissue, the at least one thread including a thread form having a thread depth and a base, the thread form including a thread-depth-to-base ratio of 5.0.” 

Claim 2, “where the at least one thread includes” is changed to “wherein the thread form includes”. 

Claim 5 is cancelled. 

Claim 6, “wherein the at least one thread includes” is changed to “wherein the thread form includes”. 

Claim 7, “wherein the at least one thread form includes” is changed to “wherein the thread form includes”. 

Claim 8, “wherein the at least one thread includes a thread form includes a thread depth in” is changed to “wherein the thread depth is in”. 

Claim 9, “wherein the at least one thread includes a thread form having a thread depth of 1.3 mm.” is changed to “wherein the thread depth is 1.3 mm.”. 

Claim 10, “wherein the at least one thread includes a thread form having a leading edge angle in the range of t -4.0 degrees to 15 degrees.” Is changed to “wherein the thread form has a leading edge angle in the range of -4.0 degree to 15 degrees.” 

Claim 11, “wherein the at least one thread includes a thread form having a leading” is changed to “wherein the thread form has a leading”. 

Claim 12, “wherein the at least one thread includes a thread form having a trailing” is changed to “wherein the thread form has a trailing”. 

Claim 13, “wherein the at least one thread includes a thread form having a” is changed to “wherein the thread form has a”. 

Claim 15, line 8, “a crown positioned entirely in the” is changed to “a crown positioned in the”. 

Claim 18 is cancelled. 

Claim 19 is cancelled. 

Claim 23, claim 11, “a crown positioned entirely in the” is changed to “a crown positioned in the”. 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 15 and 23 are directed toward a bone screw comprising a thread-depth-to-base ratio of 5.0.
An obvious rejection based upon Zastrozna (US 2020/0093525 A1) and case law pertaining to ranges was used to rejection this limitation (see Final Rejection 08/10/2021).  However, upon further consideration this rejection is withdrawn.  None of the prior art relied upon teaches a thread-depth-to-base ratio and therefore do not disclose a ratio with proportions similar or close to the claimed value. In addition, the claimed ratio is not recognized in the prior art to be a result-effective variable and any modification to the thread form of Zastrozna would change the disclosed preferred values and dual pitch of Zastrozna.  Therefore the claimed ratio of 5.0 is determined to be allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773